Citation Nr: 1456524	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety, depression, and a mood disorder.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for cervical spine disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a muscle strain of the right scapula.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, it is likely that he suffers from tinnitus that is either related to noise exposure in service or to his service-connected hearing loss.

2.  At no time during the current appeal has the Veteran been found to have PTSD based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, as required by 38 C.F.R. § 4.125.

3.  The Veteran does not have a currently diagnosed disability of the left leg.

4.  The Veteran does not have a disability of the cervical spine that is attributable to military service.

5.  By rating decisions dated in June and July 1972, the RO denied a claim of service connection for "back trouble," to specifically include a muscle strain of the right scapular area.

6.  Evidence received since the RO's 1972 decisions is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for a muscle strain of the right scapula; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The Veteran does not have a left leg disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The Veteran does not have a disability of the cervical spine that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

5.  The 1972 rating decisions that denied service connection for a muscle strain of the right scapula are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.112, 19.118 (1972).

6.  New and material evidence sufficient to reopen the previously denied claim of service connection for a muscle strain of the right scapula has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in March 2011.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Kent and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of the claims decided herein.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes all available service treatment records (STRs), VA treatment records, VA examination reports, private medical evidence, and statements from the Veteran.  

The Veteran was also afforded VA examination in connection with his claims of service connection for PTSD and a cervical spine disability.  The examiners reviewed the claims folder and conducted thorough mental and physical examinations of the Veteran.  The Board finds that the examination reports contain sufficient evidence by which to evaluate the Veteran's claims of service connection for PTSD and a cervical spine disability and that the examiners' opinions are supported by adequate explanations.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his petition to reopen or with his claim of service connection for a left leg disability.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As will be discussed below, new and material evidence has not been submitted and the Veteran's claim of service connection for a muscle strain of the right scapula has not been reopened; therefore, an examination is not required.  

Regarding the claim of service connection for a left leg disability the evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing evidence required to trigger VA's duty to provide a medical examination).  As will be discussed in further detail below, because there is no evidence that suggests that the Veteran has a left leg disability, to include symptoms of a disability, which may be related to service, VA's duty to provide him with a medical examination in connection with this claim was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A.  Tinnitus

Concerning the Veteran's claim of service connection for tinnitus, the Board notes that the RO denied the claim upon finding that the Veteran did not have a diagnosis of tinnitus.  In so finding, the RO relied on the report of a March 2011 VA audiological examination wherein it was indicated that the Veteran did not have a current complaint of tinnitus.  In disagreeing with the RO's denial, the Veteran indicated that the VA examiner misunderstood what he was trying to relay to the examiner concerning his tinnitus, stating that he had informed the examiner that his tinnitus was problematic only in the absence of ambient noise.  The Veteran maintains that he does experience symptoms of tinnitus.

The examiner's notation notwithstanding, the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  In the instant case, the Board finds plausible the Veteran's explanation concerning the miscommunication with the VA examiner.  Further, as the evidence does contain statements from the Veteran that he experiences tinnitus symptoms, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, there is competent and credible evidence of a current tinnitus disability.  Id.  

The Board notes further that service connection has been established for bilateral hearing loss as due to in-service acoustic trauma.  Notably, medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed.2006).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise, or directly to his service-connected hearing loss.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


B.  PTSD

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2014).

In March 2011, the Veteran was afforded a VA examination, the purpose of which was to determine whether the Veteran suffers from PTSD due to military service.  A review of the March 2011 VA examination report fails to reveal a diagnosis of PTSD.  Notably, the examiner reviewed the record and interviewed the Veteran, eliciting specific information necessary to determine whether in fact the Veteran met the criteria for a diagnosis of PTSD.  In this regard, the Board notes that the examiner considered the Veteran's alleged stressors, which included several stressful events reported to have occurred while stationed in Vietnam, and determined that the Veteran's reported in-service stressors were sufficient to support a diagnosis of PTSD.  The examiner, concluded, however, that the Veteran's reported symptoms were insufficient for a diagnosis of PTSD, as defined by the DSM-IV criteria.  See DSM-IV (setting forth criteria for establishing a diagnosis of PTSD).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Specifically, examiner found that the Veteran did not meet Criteria B because the traumatic event was not persistently reexperienced by having recurrent and intrusive distressing recollections, recurrent distressing dreams, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, or by physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  In so concluding, the examiner noted that the Veteran had described his emotional reaction to the events as "occasional memories of his experiences in Vietnam that lasted for a few minutes," and that the Veteran had denied acting or feeling as though the traumatic events were recurring, as well as had denied any physiological reactivity on exposure to internal or external cues.  Recurrent and intrusive distressing recollections and/or dreams of the event were also not present and the Veteran endorsed only a mild psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

The examiner stated that when asked about efforts to avoid thoughts, feelings, or conversations associated with his military experiences, the Veteran indicated occasional thoughts that were easily pushed out of his mind.  Other than not joining that VFW or the American Legion because he did not "want to sit around and tell war stories," the Veteran could not recount types of activities, places, or people that he tried to avoid.  The Veteran also reported feeling like a loner and being comfortable in a socially isolated role and stated that his feelings for other people varied.  The examiner found that this represented a foundational introversion rather than an actual trauma-based restriction of affect.  Although the Veteran reported at times thinking that the future looked pretty bleak, he denied a significant sense of foreshortened future.  It was also noted that the Veteran's sleep disturbances were linked to his chronic pain, that he denied any particular problems with irritability or outbursts of anger or any significant difficulties with concentration and attention.  When asked about hypervigilance, the Veteran stated that he had reasons to be alert, he was not suspicious or vigilant for no reason.  He did report an exaggerated startle response, but stated that it had been present for most of his life.  Given this evidence, the examiner thus determined that the Veteran did not meet Criteria C, as three avoidance behaviors had not been demonstrated; and did not meet Criteria D as the Veteran did not demonstrate two or more persistent symptoms of increased arousal.  See DSM-IV at 209-11.  

Given the VA examiner's opinion that the Veteran failed to demonstrate a sufficient number of Criterion B, C, or D indicators at the time of the March 2011 VA examination, the Board cannot conclude that the evidence of record supports a finding that the Veteran in fact suffers PTSD that conforms to the DSM-IV criteria, as required by regulation, which finding is supported by the VA examiner's conclusion that the Veteran's reported symptoms are not sufficient for a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  The evidence also does not otherwise contain a diagnosis of PTSD.  In this regard, the Board is aware that in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (discussing when lay evidence is sufficient to establish a diagnosis).  While the Veteran has asserted that he currently suffers from PTSD, his statements are not considered competent evidence of a diagnosis because PTSD is not the type of disability that a lay person is competent to diagnose PTSD, as a diagnosis of PTSD requires a certain set of symptoms, indicators, and responses that meet a defined set of criteria.  Id.  

Accordingly, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has PTSD. The United Stated Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Without evidence of a current disability, the Board finds that the claim of service connection for PTSD must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2014).

C.  Left Leg Disability

The Veteran is seeking service connection for a left leg disability, which he contends is the result of a shrapnel wound received in service.  A review of the Veteran's STRs fails to reveal that he sustained a shrapnel wound in service or that he was treated for any injury to the left leg other than a "skinned" left knee that occurred while playing basketball in December 1969.  The Board notes that a December 2010 private treatment record states that the Veteran reported a history of having a blood clot in his left leg in service in 1971.  This statement is not, however, supported by the evidence of record.  Rather, the Veteran's STRs contain an indication of acute thrombophlebitis in the right leg.

Further, the Veteran's post-service treatment records do not contain any diagnosis of a left leg disability or any indication of treatment for left leg symptoms.  The Veteran also has provided no further details with regard to his claimed left leg disability, to include any alleged diagnosis or related symptomatology.  Thus, other than applying for service connection for a left leg disability, the Veteran has proffered no evidence whatsoever that he suffers from a diagnosed left leg disability, or even from left leg symptomatology.  Hence, in the absence of evidence that the Veteran currently has a diagnosed disability of the left leg, there can be no award of service connection.  See Caluza and Brammer, both supra.  In finding that service connection for a left leg disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

D.  Cervical Spine Disability

The Veteran asserts that he suffers from degenerative disc disease of the cervical spine that is related to an injury sustained in service.  Specifically, the Veteran alleges that while in service, he was ordered to help recover a jeep that had been stranded in a stone bank.  He states that he and others were pushing the jeep, he felt a "pop" in his neck and immediately fell to the ground.  The Veteran states that the pain was so bad that doctors had to cut away his shirt so as to avoid any movement to his cervical spine and that he was thereafter confined to quarters and prescribed bedrest for several days, followed by limited duty for several weeks.

A review of the evidence shows that the Veteran has a diagnosis of cervical spine degenerative disc disease.  Further, his STRs document that in January 1971, he was seen for complaints of a pulled muscle resulting from pushing a jeep out of the snow.  The treatment entry notes that the Veteran had quite a bit of muscle spasm on his left side, around his shoulder blade, and that he was prescribed a pain reliever and 48 hours of bedrest.  Thus, the question is one of nexus.  See Davidson, supra.  

In April 2011, the Veteran was afforded a VA examination to assess the likelihood that his cervical spine condition is related to service.  The examiner reviewed the record, noting that the Veteran had been treated in January 1971 for an injury related to pushing a jeep out of the snow and that at the time of his separation from service, the Veteran reported that he was in good health and that there was no evidence of any abnormalities of the neck noted on the accompanying examination report.  The examiner also considered the Veteran's assertion that he had been experiencing neck pain for many years, which had become increasingly worse in the last four years.  The examiner then reviewed the post-service medical evidence, noting a diagnosis of cervical spine degenerative disc disease in 2001 and continued complaints of neck pain.  Regarding the likelihood that the Veteran's cervical spine condition is attributable to service, the examiner opined that the Veteran's neck condition is not caused by or related to his active military service.  As rationale for his opinion, the examiner stated that there was no evidence of a serious neck injury that would have any relationship to the Veteran's current condition, noting that the in-service injury was a self-limited condition with no residual disability noted at the time of discharge.

The Board finds that the VA examiner's negative nexus opinion is adequately supported by the reasons stated therein.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements, the type of injury sustained in service, and evidence suggesting that the in-service strain had resolved in service, in concluding that the Veteran's degenerative arthritis of the cervical spine is not related to a period of active military service.  The Board finds that, in light of the medical treatment records first showing degenerative changes in 2001 and the VA examiner's opinion, there is no basis to establish service connection for degenerative joint disease of the cervical spine, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for a cervical spine disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, the VA examiner considered the Veteran's complaints of ongoing pain since service, but found that the injury in service was not of the type that would lead to degenerative arthritis years later.  The Board finds the examiner's opinion to more probative, as he is a medical professional and the Veteran has not demonstrated the requisite knowledge to render an etiological opinion for his arthritis.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) ("[B]ecause it would not necessarily follow that there is a relationship between any present disability and the continuity of symptoms demonstrated, medical evidence . . . is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

The Board has also considered the Veteran's contention that he did not disclose any continued neck symptoms at the time of separation from service because he did not want to his discharge to be delayed.  Regardless of whether that is or is not the case, the Veteran was provided with a separation examination in August 1971 and his spine was clinically evaluated as normal at that time.  Further, the VA examiner considered the entirety of the evidence of record, to include the Veteran's lay statements concerning the nature of the in-service injury, and concluded that such an injury would not lead to arthritis diagnosed many years later.  The Veteran has proffered no evidence to rebut the examiner's opinion in this regard, other than his own lay statements.  However, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio, supra.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his degenerative process affecting the cervical spine, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra.  

III.  Petition to Reopen Previously Denied Claim

The Veteran originally filed for VA disability compensation for "back trouble" in December 1971.  Upon examination in January 1972, he was diagnosed as having a muscle strain in the right scapular area.  The examination report records the Veteran's assertions that he sustained an injury in service when he was pushing a jeep out of a snowbank.  In a rating decision dated in June 1972, the RO denied service connection for a muscle strain of the right scapula.  It was noted that the Veteran's complete STRs were not then before the RO.  However, a confirmed rating decision was issued the following month wherein it was noted that the Veteran's STRs had been reviewed and although there was evidence of an in-service event, no residual disability was indicated and the evidence did not establish a relationship between the Veteran's diagnosed muscle strain and service.

The Veteran did not timely file a notice of disagreement (NOD) as to that decision and the 1972 RO decisions therefore became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.129, 19.192 (1972).  As a result of the finality of the 1972 RO decisions, a claim of service connection for a muscle strain of the right scapular area may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2014).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has compared the evidence of record at the time of the 1972 RO decision with the evidence submitted since that time and concludes that new and material evidence sufficient to reopen the previously denied claim of service connection for a muscle strain of the right scapular has not been submitted.  Notably, the evidence that was lacking at the time of the previous denial was evidence demonstrating a nexus between the Veteran's diagnosed muscle strain and service.  Evidence of such is still lacking.  Indeed, none of the medical evidence submitted since the claim was denied in 1972 attributes any muscle strain to the Veteran's in-service injury.  Nor does any new evidence suggest that the Veteran has any other disability resulting from his in-service injury.

In sum, the evidence associated with the claims folder since the June and July 1972 RO decisions is either cumulative or redundant of the previously submitted evidence or does not relate to an unestablished fact necessary to substantiate the claims of service connection for a muscle strain of the right scapula.  The Board has also considered whether the evidence associated with the record since the 1972 denial of the Veteran's claim triggers VA's duty to assist or requires consideration of an alternative theory of service connection, but finds that it does not.  See Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (Lance, J. concurring) (stating that when evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement).  Thus, the petition to reopen the claim of service connection for a muscle strain of the right scapula must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for cervical spine disability is denied.

As new and material evidence to reopen a claim of service connection for a muscle strain of the right scapula has not been received, the claim to reopen is denied.


REMAND

Although the Board has determined that there is no basis upon which to award service connection for PTSD, the evidence of record does in fact show a diagnosis of a mood disorder, not otherwise specified.  Further, the Veteran has asserted that while he is seeking service connection for an acquired psychiatric disorder secondary to his cervical spine disability, he also believes that he suffers from a psychiatric disability as a result of his military experiences in general.  As noted above, the Veteran has reported several stressful incidents that occurred in service.  Although the Veteran was afforded a VA PTSD examination, it does not appear that the examiner was asked to consider whether the Veteran had any other diagnosed psychiatric disorder attributable to service.  Given the Veteran's assertions and the evidence showing a diagnosed psychiatric disorder, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD must be remanded for a VA examination, as the evidence currently of record is insufficient for the Board to decide this claim at this time.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should schedule the Veteran for a VA examination in connection with his claim for service connection for an acquired psychiatric disorder, other than PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.

The examiner should be asked to review the entire record, take a detailed history from the Veteran and identify any current psychiatric disabilities, to specifically include depression, an anxiety disorder, and a mood disorder.  (Particular attention should be paid to the diagnosis of a mood disorder made during the March 2011 PTSD examination.)  The examiner should then provide an opinion as to the medical probabilities that any identified psychiatric disability other than PTSD is attributable to the Veteran's active military service, to include his general military experiences as recorded in the March 2011 PTSD examination report.  A detailed explanation for all opinions should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


